PER CURIAM:
Kenneth D. Liggins appeals the district court’s orders denying his motion for a new trial, entering final judgment on the jury verdict, and denying his motion for transcripts at government expense. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Liggins v. Clarke County School Bd., No. 5:09-cv-00077-gec-bwe, 2010 WL 4286147 (W.D.Va. Oct. 28, 2010); (Dec. 6, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.